United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3752
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                              Steven William Emery

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                          Submitted: November 19, 2020
                            Filed: November 19, 2021
                                  ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

STRAS, Circuit Judge.

       Steven Emery remains at large after escaping from a residential reentry center
just over four months ago. Having given him a chance to surrender and respond to
an order to show cause, we now exercise our discretion and dismiss the appeal under
the fugitive-disentitlement doctrine.
       The doctrine, also known as the fugitive-dismissal rule, has deep roots in
American law. See State v. Hentges, 844 N.W.2d 500, 502–05 (Minn. 2014) (tracing
the rule’s origins and its history). Maine was the first state to adopt it, and it was
introduced into federal law in 1876. See id. at 502; see also Smith v. United States,
94 U.S. 97, 97–98 (1876). “[F]or well over a century,” it has allowed courts to
“dismiss the appeal of a defendant who is a fugitive from justice.” United States v.
Diaz, 980 F.3d 618, 619 (8th Cir. 2020) (per curiam) (quoting Ortega-Rodriguez v.
United States, 507 U.S. 234, 239 (1993)). In many ways, Emery’s situation is a
classic one for disentitlement: he escaped from custody and refuses to return. See
id.

       But this case is unique in one respect. The last time we confronted this
situation, the government filed a motion to dismiss in response to our request for
supplemental briefing. See id. In this case, by contrast, the government has not
responded. Given this procedural difference, we must answer the question that we
left open before: can we dismiss this case on our own without input from the
government? See id. For two reasons, we conclude that the answer is yes.

       First, we have all but said so. Pointing to several cases, we recently noted that
“our sister circuits” have suggested that “we may dismiss sua sponte” in
circumstances like this one. Id. (citing Motorola Credit Corp. v. Uzan, 561 F.3d
123, 130 n.7 (2d Cir. 2009); Williamson v. Recovery Ltd., 731 F.3d 608, 628 n.6 (6th
Cir. 2013); F.D.I.C. v. Pharaon, 178 F.3d 1159, 1163 n.6 (11th Cir. 1999)). In one
case, the Ninth Circuit, sitting en banc, even exercised its discretion to dismiss over
the government’s objection. See Parretti v. United States, 143 F.3d 508, 511 (9th
Cir. 1998) (en banc).

      Although acting on our own may seem strange, the fugitive-disentitlement
doctrine rests on notions of waiver and abandonment. See Ortega-Rodriguez, 507
U.S. at 240; see also United States v. Sharpe, 470 U.S. 675, 681–82 n.2 (1985)
(explaining that the doctrine is an equitable one). The doctrine’s very name makes
that point clear: flight “disentitles the defendant to call upon the resources of the


                                          -2-
Court for determination of his claims,” rather than entitles the government to
dismissal. Estelle v. Dorrough, 420 U.S. 534, 537 (1975) (per curiam) (emphasis
added) (quoting Molinaro v. New Jersey, 396 U.S. 365, 366 (1970) (per curiam)).
The reason, as the Supreme Court has explained, is that “flight operates as an affront
to the dignity of the court’s proceedings.” Ortega-Rodriguez, 507 U.S. at 246.

       Second, in these circumstances, even if the defendant and the government
have disappeared, the underlying rationales for the doctrine have not.
Unenforceability remains a problem. If we affirm, Emery is no more likely to
reappear to serve the remainder of his sentence than he is now. See Smith, 94 U.S.
at 97. Nor would addressing the merits deter escape. See Estelle, 420 U.S. at 537
(explaining that the doctrine “discourages the felony of escape and encourages
voluntary surrenders”). Pressing ahead, especially when the appeal involves
important issues of first impression, would send the message that courts are willing
to overlook clear acts of defiance. See Ortega-Rodriguez, 507 U.S. at 245 (noting
that “a fugitive ‘flouts’ the authority of the court by escaping”).

        The point is that, whether the government has weighed in at this point or not,
this is a quintessential case for fugitive disentitlement. Degen v. United States, 517
U.S. 820, 825 (1996). We accordingly dismiss Emery’s appeal.
                         ______________________________




                                         -3-